Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
      Information Disclosure Statement
The information disclosure statement filed 11/20/2019 has been fully considered and is attached hereto. 

           Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for” or a term used as a substitute for “means” that is a generic placeholder also called a nonce term or a non-structural term having no specific structural meaning for performing the claimed function) in a Claim with functional language creates a rebuttable presumption that the Claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the Claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a term used as a substitute for “means” that is a generic placeholder also called a nonce term or a non-structural term having no specific structural meaning for performing the claimed function) in a Claim creates a rebuttable presumption that the Claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the Claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a term used as a substitute for “means” that is a generic placeholder also called a nonce term or a non-structural term having no specific structural meaning for performing the claimed function) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in the Office Action.  Similarly, Claim elements that do not use the word “means” (or “step for” or a term used as a substitute for “means” that is a generic placeholder also called a nonce term or a non-structural term having no specific structural meaning for performing the claimed function) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in the Office action.
As explained in MPEP § 2181, subsection I, Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) (bold for emphasis):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations “coolant temperature acquisition unit”, “coolant flow rate acquisition unit” and “heat loss estimation unit”, “loss threshold calculation unit”, “internal pressure acquisition unit” and “internal pressure amplitude calculation unit” in Claims 1 and 3 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “unit” coupled with functional language “coolant temperature acquisition”, “coolant flow rate acquisition”, “heat loss estimation”, “loss threshold calculation”, “internal pressure acquisition” and “internal pressure amplitude calculation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a sufficient structural modifier.
Since the Claims limitations invokes 35 U.S.C. 112(f), Claims 1 and 3 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The Examiner respectfully notes that while the entirety of the specification is relevant, a review of the specification shows that the following appears to be most pertinent to the corresponding structure described in the specification for the 35 U.S.C. 112(f): 
“coolant temperature acquisition unit” corresponding structure “temperature sensor”
“coolant flow rate acquisition unit” corresponding structure “flowmeter”
“heat loss estimation unit” corresponding structure “electronic control unit”
“loss threshold calculation unit” corresponding structure “electronic control unit”
“a coolant flow rate control unit” corresponding structure “electronic control unit”
“internal pressure acquisition unit” corresponding structure “pressure sensor”
“internal pressure amplitude calculation unit” corresponding structure “electronic control unit”

If applicant does not intend to have the Claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the Claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Santiago et al (US 2003/0085024). 
	Regarding Claim 1, Santiago (In Figs 1 and 3A-3B) discloses an electronic component cooling device (100) comprising: 
a cooler (200) which cools an electronic component (50) by circulating a coolant (working fluid), (¶ 76, II. 1-11) 5through the cooler (200), (Fig 1); 
a coolant temperature acquisition unit (250-1/250-2, temperature sensor within 200), (¶ 86, II. 4-11), (¶ 127, II. 1-10), (Fig 3B) which acquires a temperature of the coolant that is introduced into the cooler (200), (Fig 1); 
a coolant flow rate acquisition unit (flow rate sensor within 200), (¶ 86, II. 4-11) which acquires a flow rate of the coolant that circulates through the cooler (200), (Fig 1);  
10a heat loss estimation unit (500), (¶ 96, II. 1-5), (Fig 1) which estimates a heat loss from the electronic component (50); 
a loss threshold calculation unit (500), (Fig 1) which calculates an upper limit threshold (desired parameter, ¶ 130, II. 4-8) of the heat loss from the electronic component (50) based on a coolant temperature acquired by the coolant temperature acquisition unit (250-1/250-2) and a 15coolant flow rate acquired by the coolant flow rate acquisition unit (flow rate sensor within 200), (¶ 130, II. 1-37); and 
a coolant flow rate control unit (500), (Fig 1) which controls the flow rate of the coolant that circulates through the cooler (200), (¶ 118, II. 1-12) the coolant flow rate control unit (500) being configured to, in response to an estimated heat loss exceeding the upper limit threshold (desired parameter, ¶ 130, II. 4-8), increase the flow rate of the coolant that circulates 20through the cooler (200), (¶ 118, II. 1-12), the estimated heat loss being the heat loss from the electronic component (50) that has been estimated by the heat loss estimation unit (500), (¶ 96, II. 1-5), (¶ 214, II. 13-16), (Fig 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable Santiago in view of Goth et al (US 2013/0333865).
Regarding Claim 2, Santiago discloses the limitations of Claim 1, however Santiago does explicitly teach wherein 25the loss threshold calculation unit is configured to calculate a lower limit threshold of the heat loss from the electronic component based on the 38coolant temperature acquired by the coolant temperature acquisition unit and the coolant flow rate acquired by the coolant flow rate acquisition unit, the lower limit threshold being less than the upper limit threshold, and the coolant flow rate control unit is configured to, in response to the 5estimated heat loss falling below the lower limit threshold, decrease the flow rate of the coolant that circulates through the cooler.
Instead Goth (In Figs 1-11B) teaches wherein 25the loss threshold calculation unit (960/941/942), (Fig 9) is configured to calculate (1165), (Fig 11B) a lower limit threshold (1170), (Fig 11B) of the heat loss from the electronic component (901) based on the 38coolant (coolant, ¶ 53, II. 1-8) temperature acquired by the coolant temperature acquisition unit (T1/T2/T3), (¶ 59, II. 1-11) and the coolant flow rate acquired by the coolant flow rate acquisition unit (F1), (¶ 59, II. 1-11), the lower limit threshold being less than the upper limit threshold (naturally in a range value lower limit is always less than the upper limit), and the coolant flow rate control unit (941/951) is configured to, in response to the 5estimated heat loss falling below the lower limit threshold (1180), decrease the flow rate of the coolant that circulates through the cooler (cold plate, ¶ 53, II. 1-8), (¶ 63, II. 1-7), (1180), (Fig 11B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Santiago with Goth with a loss threshold calculation unit being configured to calculate a lower limit threshold of the heat loss from the electronic component based on the coolant temperature and flow rate acquired by respective acquisition units and the coolant flow rate control unit being configured to response to the estimated heat loss falling below the lower limit threshold, decrease the flow rate of the coolant that circulates through the cooler to benefit from providing a liquid cooling system absorbing the heat dissipated by the components /modules in an efficient manner (Goth, ¶ 3, II. 7-10). 
Claims 3-4 rejected under 35 U.S.C. § 103 as being unpatentable Santiago in view of Campbell et al (US 2011/0060470).
Regarding Claim 3, Santiago (In Figs 1 and 3A-3B) discloses an electronic component cooling device (100) comprising: 
a cooler (200) which cools an electronic component (50) by circulating a coolant (working fluid), (¶ 76, II. 1-11) 10through the cooler (200), (Fig 1); 
a coolant temperature acquisition unit (250-1/250-2, temperature sensor within 200), (¶ 86, II. 4-11), (¶ 127, II. 1-10), (Fig 3B) which acquires a temperature of the coolant that is introduced into the cooler (200), (Fig 1); 
a coolant flow rate acquisition unit (flow rate sensor within 200), (¶ 86, II. 4-11) which acquires a flow rate of the coolant that circulates through the cooler (200), (Fig 1);  
15an internal pressure acquisition (pressure sensor within 200), (¶ 86, II. 4-11) unit which acquires a flow path internal pressure in the cooler (200), (Fig 1); 
an internal pressure amplitude calculation unit (500) which calculates an internal pressure amplitude (amplitude of the desired pressure), (¶ 144, II. 1-3) that is an amplitude of the flow path internal pressure (desired pressure, ¶ 144, II. 1-3) acquired by the internal pressure acquisition unit (pressure sensor within 200), (¶ 86, II. 4-11), (Fig 1);  
a coolant flow rate control unit (500), (¶ 118, II. 1-12) which controls the flow rate of the 25coolant that circulates through the cooler (200), (Fig 1). 
However where Santiago further discloses 20an amplitude threshold calculation unit (500), which calculates and adjust pump (300) pressure and fluid flow rate (desired pressure and flow rate, ¶ 144, II. 1-3), adjusting to regulating the device (50) temperature within specified limits (upper limit of the specified limits, ¶ 214, II. 13-16).
 However Santiago does not disclose wherein an upper limit threshold of the internal pressure amplitude based on a coolant temperature acquired by the coolant temperature acquisition unit and a coolant flow rate acquired by the coolant flow rate acquisition unit; and 
the coolant flow rate control unit is configured to, in response to the 39internal pressure amplitude calculated by the internal pressure amplitude calculation unit exceeding the upper limit threshold, increase the flow rate of the coolant circulating through the cooler.
Instead Campbell (In Figs 9 and 13B) teaches wherein an upper limit threshold (1355), (Fig 13B) of the internal pressure amplitude (pressure amplitude acquired by 980), (Fig 9) based on a coolant (coolant, ¶ 64, II. 1-10) temperature acquired by the coolant temperature acquisition unit (960), (¶ 63, II. 1-12) and a coolant flow rate acquired by the coolant flow rate acquisition unit (470/471), (¶ 41, II. 4-6); and 
the coolant flow rate control unit (920), (¶ 64, II. 1-10), (Fig 9) is configured to, in response to the 39internal pressure amplitude calculated by the internal pressure amplitude calculation unit (920), (¶ 64, II. 1-10) exceeding the upper limit threshold (1355), increase the flow rate of the coolant circulating through the cooler (940), (Fig 13B).
Examiner Note, Campbell (In Fig 13, and [0064]), provides an upper and lower coolant pressure threshold limits, and by means of controller 920 and pump 910, maintains a constant coolant pressure set point within the modular cooling system, Campbell clearly illustrates and teaches that, if the coolant pressure exceeds an upper threshold, then 910/920 would decrease the coolant flow rate to maintain a constant coolant pressure. 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Santiago with Campbell with an upper limit threshold of the internal pressure amplitude based on the coolant temperature acquired by the coolant temperature acquisition unit and a coolant flow rate acquired by the coolant flow rate acquisition unit and the flow rate control unit being configured to, in response to the internal pressure amplitude calculated by the internal pressure amplitude calculation unit exceeding the upper limit threshold, increasing the flow rate of the coolant circulation through the cooler to benefit from conserving power while still cooling the liquid-cooled electronic system (Campbell, Abstract, ¶ 7, II. 1-26). 
Regarding Claim 4, Santiago in view of Campbell discloses the limitations of Claim 3, however Santiago as modified does not disclose wherein the amplitude threshold calculation unit is configured to calculate a lower limit threshold of the internal pressure amplitude based on the coolant temperature acquired by the coolant temperature acquisition unit and the coolant flow rate acquired by the coolant flow rate acquisition unit, the lower 10limit threshold being less than the upper limit threshold, and the coolant flow rate control unit is configured to, in response to the internal pressure amplitude falling below the lower limit threshold, decrease the flow rate of the coolant circulating through the cooler.
Instead Campbell (In Figs 9 and 13B) further teaches wherein the amplitude threshold calculation unit (920), (¶ 64, II. 1-10), (Fig 9) is configured to calculate a lower limit threshold (1370), (Fig 13B) of the internal pressure amplitude based on the coolant (coolant, ¶ 64, II. 1-10) temperature acquired by the coolant temperature acquisition unit (960), (¶ 63, II. 1-12) and the coolant flow rate acquired by the coolant flow rate acquisition unit (470/471), (¶ 41, II. 4-6), the lower 10limit threshold (1370) being less than the upper limit threshold (naturally in a range value lower limit threshold is always less than upper limit threshold), and the coolant flow rate control unit (920), (¶ 64, II. 1-10), (Fig 9) is configured to, in response to the internal pressure amplitude falling below the lower limit threshold (1370), decrease the flow rate of the coolant circulating through the cooler (940), (Fig 13B).
Examiner Note, Campbell (In Fig 13, and [0064]), provides an upper and lower coolant pressure threshold limits, and by means of controller 920 and pump 910, maintains a constant coolant pressure set point within the modular cooling system, Campbell clearly illustrates and teaches that, if the coolant pressure falls below the lower limit, then 910/920 would increase the coolant flow rate to maintain a constant coolant pressure. 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Santiago with Campbell with a lower limit threshold of the internal pressure amplitude based on the coolant temperature acquired by the coolant temperature acquisition unit and a coolant flow rate acquired by the coolant flow rate acquisition unit and the flow rate control unit being configured to, in response to the internal pressure amplitude falling below the lower limit threshold, decrease the flow rate of the coolant circulating through the cooler to benefit from conserving power while still cooling the liquid-cooled electronic system (Campbell, Abstract, ¶ 7, II. 1-26). 
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable Takagi et al (US 2018/0112933) Figs 1-5 in view of Fig 15 and further in view of Nakamura et al (US 2012/0205086).
Regarding Claim 5, Takagi (In Figs 1-6) discloses an electronic component cooling device (1), (Fig 1) which cools an electronic component (2), the electronic component cooling device (1) comprising: 
a cooling pipe (3) which thermally contacts the electronic component (2), (Fig 1), the cooling pipe (3) having a coolant flow path (30), (Fig 4) through which a coolant (¶ 46, II. 1-5) circulates (Fig 1), 
a coolant inlet (11/35), (Fig 2) which is an entry for the coolant into the coolant flow path (30), (Fig 1), and  
20a coolant outlet (12/35) which is an exit for the coolant from the coolant flow path (30), (Fig 1), 
an inner fin (340), (Fig 6) provided in the coolant flow path (30), wherein 
a direction (crosswise direction), orthogonal to both a stacking direction (thickness direction) of the cooling pipe (3) and the electronic component (2) and an alignment direction (lengthwise direction) of the coolant inlet (11/35) and the coolant outlet (12/35) is defined as a width direction (crosswise direction), (Fig 6) , 
25outer flow paths (coolant flow paths at outer portions of 3) are formed at both outer portions of the coolant flow path (30) in the width direction (crosswise direction), (Fig 2), and a central flow path (coolant flow path at center portion of 3) is formed at a central 40portion of the coolant flow path (30) in the width direction (crosswise direction) between the both outer portions (Fig 5),
the inner fin (340) in each of the outer flow paths (coolant flow paths at outer portions of 3) includes a plurality of 5angled portions (340a/340b/340c), (Fig 6) disposed in alternating directions with respect to the alignment direction (lengthwise direction) when viewed from the stacking direction (thickness direction), (Fig 6).
However Takagi (In Figs 1-6) does not disclose wherein a communication path which opens in the width direction is formed between ones of the angled portions that are adjacent to each other in the alignment direction.
Instead Takagi (In Fig 15) teaches wherein a communication path (36), (¶ 69, ) which opens in the width direction (crosswise direction) is formed between ones of the angled portions (340 f) that are adjacent to each other in the alignment direction (lengthwise direction), (Fig 15).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takagi Figs 1-5 with Takagi Fig 15 with a communication path which opens in the width direction being formed of the angled portions that are adjacent to each other in the alignment direction to benefit from speeding up the flow in the region in which the width in the crosswise direction is small, enhancing heat exchange more, and accordingly the thermal performance of the heat exchanger be improved (Takagi, ¶ 86, II. 1-6, ¶ 87, II. 1-11). 
However Takagi as modified does not disclose wherein10 each of the outer flow paths and the central flow path including the inner fin that is formed in a different pattern, and flow path resistance of the central flow path is less than flow path resistance of each of the outer flow paths.
Instead Nakamura (In Fig 11) teaches wherein10 each of the outer flow paths (flow path through 33A) and the central flow path (flow path through 33B) including the inner fin (33A/33B) that is formed in a different pattern (Fig 11), and flow path resistance of the central flow path (flow path through 34B) is less than flow path resistance of each of the outer flow paths (34A), (¶ 84, II. 8-13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takagi Figs 1-5 with Fig 15 and further with Nakamura with each of the outer and central flow paths including the inner fin being formed in a different pattern, and flow path resistance of the central flow path being less than flow path of each of the outer flow paths to benefit from increasing heating medium flow speed in the portion of the fluid passage facing the electronic part, and thereby further improving the heat exchange efficiency (Nakamura, ¶ 84, II. 8-13). 
Regarding Claim 6, Takagi Figs 1-5 in view of  Fig 15 and further in view of Nakamura discloses the limitation of Claim 5, however Takagi (In Figs 1-5) further discloses wherein the central flow path (coolant flow path at center portion of 3) includes a continuous inner fin (340) which is the inner 15fin that is continuously formed between an upstream side (side of 340 close to 11/35), (Fig 2) of the electronic component (2), (Fig 1) and a downstream side (side of 340 close to 12/35) of the electronic component (2) in the alignment direction (lengthwise direction), and a plurality of branch flow paths (branch flow paths in between 340), (Fig 6) separated from each other by the continuous inner fin (340) are continuous without merging with each other between the upstream side of the electronic component (2) and the 20downstream side of the electronic component (2), (Fig 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Controlled Cooling of an Electronic System Based on Projected Condition US 2013/0345893, Dynamically limiting Energy Consumed by Cooling Apparatus US 2013/0138253, Environmental Control of Liquid Cooled Electronics US 2010/0263855, System and Method for Facilitating Cooling of a Liquid-Cooled Electronic Rack US 2009/0126909. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835